DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-8, 10-15 and 17-20 are allowable over the prior art of record. The closest prior art of record Gupta et al. (Patent Number 7111020), teaches techniques for improving efficiency of database systems, such as refreshing materialized views maintained by database systems and rewriting queries to access the materialized views, including where a ranked materialized view is incrementally refreshed, and during the incremental refresh operation, rows in the partitions of the materialized view are ranked within the partitions. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table into memory; updating at least one attribute in the parent row; calculating an intersection, addition, 
Dependent claims 2, 4-6, 8, 10-13, 15 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198